 1

 2

 3

 4                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT TACOMA

 6   AMIR HASSAN EL,
                                                             Case No. C19-6012 RJB
 7                            Plaintiff,
            v.                                               ORDER DENYING PLAINTIFF’S
 8                                                           APPLICATION TO PROCEED IN
     HUGH STEWART, et al.,                                   FORMA PAUPERIS
 9
                              Defendants.
10

11          The Court, having reviewed the Report and Recommendation of Judge Theresa L. Fricke,

12   United States Magistrate Judge and the remaining record, does hereby find and ORDER:

13
           (1)    The Court adopts the Report and Recommendation (Dkt. 2);
14
           (2)    Plaintiff’s application to proceed in forma pauperis (Dkt. 1) is DENIED. Plaintiff
15                is directed to pay the $400.00 filing fee within thirty (30) days of this Order; and

16         (3)    The Clerk is directed to send copies of this Order to plaintiff.

17          Dated this 20th day of November, 2019.

18

19                                         A
                                           ROBERT J. BRYAN
20                                         United States District Judge
21

22

23

24

25
     ORDER DENYING PLAINTIFF’S APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
